SIX, J.,
concurring and dissenting: I concur in the result. I write s*éparately to distance myself from the majority’s conclusion that the State’s comments during closing argument arising from Foster’s cross-examination of Detective Lee amounted to prosecutorial misconduct.
*213The prosecutor’s remarks were fair comment. Foster opened the door on cross-examination. For continuity, I repeat Lee’s cross-examination by Foster’s counsel:
"Q. The defendant waived all his rights?
“A. Yes, sir, he did.
“Q. I think at the time the defendant mentioned that he had an attorney, is that correct?
“A. Yes. He advised he had contacted an attorney, but he would go ahead and talk to us.
“Q. Did he tell you who that attorney was?
“A. No, sir, he did not.”
The cross-examination turned to a variety of questions concerning Lee’s interview with Foster. Defense counsel then again pursued the attorney inquiry:
“Q. He told you at the time that he came in on the 16th who his attorney was. He said he was Carl Kelly, didn’t he?
“A. He told us he did contact an attorney. I didn’t know if it was this individual. He mentioned he had an attorney by the name of Carl Kelly, but he did not say that is the individual he talked to.”
The State concludes that defense counsel’s cross-examination was not “purely incidental” but intended to infer that the defendant had nothing to hide and was willing to speak with' the authorities although he had consulted an attorney. The State’s conclusion may or may not be correct. The State may place any reasonable inference on the evidence.
The State is entitled to use every legitimate means to effect a just conviction. State v. Gauger, 200 Kan. 515, 520, 438 P. 2d 455 (1968). A prosecutor is allowed in closing argument to draw reasonable inferences from the evidence. State v. Dorsey, 224 Kan. 152, Syl. ¶ 1, 578 P. 2d 261 (1978). We have allowed considerable latitude in the discussion and analysis of the evidence. State v. Baker, 219 Kan. 854, Syl. ¶ 9, 549 P. 2d 911 (1976); see Johnson and Southard, Prosecutorial Misconduct in Closing Argument: Does Harmless Error Mean Never Having to Say, “Reversed”? 49 J.K.B.A. 205, 212 (1980).
The comment here was neither on the defendant’s silence nor on matters outside the record, nor were the remarks vituperative *214or designed to appeal to the passions of the jury (all clearly inappropriate). The majority has departed from a recognized litigation rule. If you open the door, you invite in fair comment. See State v. Johnson, 21 Kan. App. 2d 576, 579, 907 P.2d 144 (1995) (Defendant’s unsolicited remarks during direct examination emphasizing that he was telling the truth “opened the door” for cross-examination as to prior convictions involving dishonesty.). Defense counsel’s cross-examination opened the door, inviting fair comment from the State on the inferences to be drawn from Foster’s attorney contact. See U. S. v. Spivey, 859 F.2d 461, 465 (7th Cir. 1988) (government’s remarks in closing concerning character and credibility of defendant were not improper; defendant invited the argument by calling four witnesses to testify as to defendant’s reputation for honesty). The trial judge was correct in overruling defendant’s objection during the State’s closing. The prosecutor confined her remarks to a matter introduced in evidence by defendant. See State v. Whitaker, 255 Kan. 118, 134, 872 P. 2d 278 (1994).
McFarland, C.J., joins in the foregoing concurring and dissenting opinion.